ORDER
RICHARD M. FOLEY, JR., of MOUNT LAUREL, having been suspended from the practice of law by Order of the Court dated September 22, 1992, effective October 21, 1992, and the Court having been presented with a stipulation entered into between the Office of Attorney Ethics and respondent regarding five additional matters wherein respondent admits to a pattern of neglect (RPC 1.1(b)), a lack of diligence (RPC 1.3), a failure to communicate (RPC 1.4(a)) and the making of a misleading representation regarding the status of a matter (RPC 8.4(c)), and respondent having waived the filing of a formal complaint and the holding of a formal hearing on said matters and having agreed to present the matters directly to the Court for its review, and the Office of Attorney Ethics having recommended that a two-year suspension from the practice of law be imposed for the ethical violations in the five pending matters with the suspension to run concurrent to the two-year suspension imposed on September 22, 1992, and good cause appearing;
It is ORDERED that the stipulation of facts and the recommendation of the Office of Attorney Ethics are hereby adopted and RICHARD M. FOLEY, JR., of MOUNT LAUREL is suspended for a period of two years, the suspension to run concurrent to the two-year suspension Ordered by the Court on September 22, 1992, effective October 21, 1992, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*323ORDERED that respondent shall be restrained and enjoined from practicing law during the period of his suspension and that he shall comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.